         Case 1:18-cr-00799-KMW Document 280 Filed 02/26/21 Page 1 of 2



                                                                              USDC SDNY
                                             Law Offices of                   DOCUMENT
                                        Donna R. Newman                       ELECTRONICALLY FILED
                                             Attorney at Law                  DOC #: __________________
                                       20 Vesey Street, Suite 400             DATE FILED: __2/26/21________
                                      New York, New York 10007
                                           Tel. 212-229-1516
                                          Fax. 212-676-7497
                                         Cellular: 201-306-4369
                                      donnanewmanlaw@aol.com                    MEMO ENDORSED
                                               Member: N.Y. & N.J. Bar

                                        Defendant’s motion to stay the sentence imposed on February 25, 2021 is
                                        withdrawn. (ECF No. 276.)

                                        Defendant shall surrender to the United States Marshals at 200 Worth Street,
February 26, 2021                       4th Floor, New York, NY, on Monday, March 1st by 10:00am. Until such
                                        time, the conditions of Defendant’s supervised release shall remain in place,
                                        including the requirement of home detention with location monitoring, to
Via Email & ECF
                                        which Defendant consents. Upon notice and consent of the United States
                                        Probation Office, Mr. Wu may leave his home to attend to certain personal
The Honorable Kimba M. Wood             matters.
United States District Court Judge forr
the Southern District of New York       Mr. Wu may return his location monitoring equipment to the Probation
                                        Department of the Southern District of New York on Monday, March 1,
United States Courthouse
                                        prior to his surrender.
500 Pearl Street
New York, New York 10007                                           SO ORDERED.

                                                                         Dated: February 26, 2021
Re: United States v. Hualong Wu
                                                                         New York, NY
   18 Cr. 799-09(KMW)
                                                                               /s/ Kimba M. Wood
                                                                   THE HONORABLE KIMBA M. WOOD
Dear Judge Wood:
                                                                   UNITED STATES DISTRICT JUDGE
          After conferring with Mr. Wu this morning, upon his request, I withdraw Mr. Wu’s motion to
stay his sentence and for bail pending appeal. With the consent of AUSA Swett, I respectfully request
that Mr. Wu be permitted to self-surrender to the United States Marshal at 200 Worth Street, 4th Floor,
New York, New York, on Monday, March 1st at 10:00. If the Court grants this request, with the consent
of the Government, we ask that Mr. Wu’s bond be continued with all conditions in place, including his
home detention with GPS monitoring. The Government has agreed to a carve out of the condition of
home detention which would allow Mr. Wu to take care of personal matters that need to be addressed Granted
                                                                                                           -KMW
in light of his 3 months sentence of incarceration. His ability to take care of such matters, is important
because his x-wife with whom he lives, is extremely ill and relies upon him for such necessities as food
and medication. Accordingly, we would request that Mr. Wu be permitted to attend to these matters
upon notice and consent of his probation officer Andrea Hirsch. Finally, we ask that Mr. Wu be
permitted to return the GPS monitoring equipment to the Probation Department of the Southern
District of New York which is the primary office of his supervision. Such a courtesy would eliminate Mr.
Wu having to travel from Flushing to Brooklyn and then back to New York during rush hour. We thank
the Court for its consideration of this request and apologize for any inconvenience we may have caused
the Court.
        Case 1:18-cr-00799-KMW Document 280 Filed 02/26/21 Page 2 of 2



Respectfully submitted,
     /s/
Donna R. Newman
Cc: AUSA Sebastian Swett
    USPO Andrea Hirsch
